Citation Nr: 1411586	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  11-03 146	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a November 2000 decision denying basic eligibility for improved death pension benefits.


REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Rutkin, Joshua M.



INTRODUCTION

The Veteran was a member of the Philippine Commonwealth Army and served with the recognized guerillas in support of the Armed Forces of the United States during World War II from December 1943 to June 1946.  He died in June 1992.  The moving party is his surviving spouse.  She is seeking to overturn a November 2000 decision of the Board of Veterans' Appeals (Board/BVA), which denied her entitlement to basic eligibility for Department of Veterans Affairs (VA) improved death pension benefits on the alleged basis of CUE in that decision.  The Board has original jurisdiction over this matter.  See 38 U.S.C.A. § 7111(e) (West 2002); 38 C.F.R. § 20.1402 (2013).

In an October 2011 statement, the moving party indicated she was authorizing her son as representative with respect to this present motion, and her son later submitted a March 2013 statement on her behalf wherein he asserted that he was the authorized representative.  The Board, however, cannot recognize her son as the authorized representative of record because a power of attorney executed on VA Form 21-22a designating him as such has not been submitted.  See 38 U.S.C.A. §§ 501(a), 5903(a) (West 2002); 38 C.F.R. §§ 14.630, 14.631 (2013).  Rather, a VA Form 21-22 naming Veterans of Foreign Wars of the United States (VFW) as the authorized representative is in the file and has not been revoked by a subsequently submitted power of attorney on VA Form 21-22a or VA Form 21-22.  See 38 C.F.R. § 14.631(f)(1).  Moreover, VFW has not withdrawn its representation, but in fact submitted an informal hearing presentation in June 2013, which was after the October 2011 and March 2013 statements were submitted purportedly naming the moving party's son as representative.  The Board finds no prejudice to the moving party in proceeding to adjudicate this claim on the merits, as both she and her son have had ample opportunity to set forth their contentions, which the Board has carefully reviewed, and the moving party remains officially represented by VFW.  Thus, the outcome of this claim is not affected merely because her son is not officially recognized as the representative of record.  While under 38 C.F.R. § 14.631(a) VA is not authorized to disclose information or send records or a copy of this decision to the moving party's son, there is no indication that he did not have an opportunity to review any records or information pertinent to this motion, as the moving party stated that he lives with her, and thus there is every reason to believe he had full access to such records and information.  In any event, because the moving party has had the benefit of continued authorized representation by VFW, in addition to any arguments submitted on her behalf by her son, the Board finds no prejudice in proceeding with a decision on the merits.  

The moving party also submitted an October 2011 motion to reverse a March 1998 rating decision of the local VA Regional Office (RO) in Manila, the Republic of the Philippines, which initially had denied entitlement to death pension benefits and was appealed to the Board, giving rise to the November 2000 decision at issue.  The issue of whether CUE was committed in that March 1998 rating decision is moot as a matter of law.  Specifically, when a claimant timely appeals a rating decision to the Board, and the Board affirms that determination, as is the case here, the RO's determination is subsumed by the Board's decision.  Brown v. West, 203 F.3d 1378, 1381 (Fed. Cir. 2000); 38 C.F.R. § 20.1104 (2013).  In that case, a CUE motion with respect to the rating decision may not be brought before the RO, as it is improper for a lower tribunal (here, the RO) to review the decision of a higher tribunal (in this instance the Board).  Brown, 203 F.3d at 1381 (citing Smith v. Brown, 35 F.3d 1516, 1526 (Fed.Cir.1994)).  Indeed, even an unappealed rating decision on a matter subsequently reviewed on the merits by the Board is subsumed by the later Board decision and therefore is not subject to a collateral attack via a motion to revise or reverse based on CUE.  Manning v. Principi, 16 Vet. App 534, 540 (2002) (citing Donovan v. West, 158 F.3d 1377, 1381-82 (Fed. Cir. 1998)); see also Duran v. Brown, 7 Vet. App. 216, 224 (1994).  In short, when a rating decision is subsumed by a supervening Board decision, then as a matter of law the underlying rating decision may no longer be challenged on the basis of CUE.  Id.; Brown, 203 F.3d 1378, 1381.  Accordingly, the CUE challenge of the March 1998 rating decision is moot as a matter of law.  This claim is nonetheless referred to the RO for appropriate action.  As discussed below, the motion to reverse the Board's November 2000 decision must be denied. 


FINDING OF FACT

The denial of death pension benefits in the November 2000 Board decision was reasonably supported by the law at the time and the evidence then of record, which showed that the surviving spouse was not entitled to death pension benefits as a matter of law. 


CONCLUSION OF LAW

CUE was not committed in the November 2000 Board decision denying eligibility for death pension benefits, and therefore revision or reversal of that decision is not warranted.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Because a motion to revise or reverse a Board decision based on CUE is not a claim for VA benefits but rather a collateral attack on that decision, the notice and assistance provisions under the Veterans Claims Assistance Act of 2000 (VCAA) do not apply.  See Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001); Mason v. Principi, 16 Vet. App. 129, 132 (2002).  


Entitlement to death pension benefits was denied in the November 2000 Board decision because, under VA law, the Veteran did not have qualifying service for the purposes of death pension benefits, even though his service with the recognized guerillas qualified him for other types of VA benefits.  In her November 2010 motion, the moving party reiterated one of the arguments she had made in support of her initial claim, namely that furnishing an American flag to drape his casket in accordance with 38 U.S.C.A. § 2301 (West 2002) resulted in official recognition by VA of his active service with the U.S. Armed Forces, and thus as qualifying for all benefits administered by VA, including death pension.  The Board specifically addressed that argument in its November 2000 decision and explained why it did not entitle the moving party to death pension benefits.  In denying the present motion to reverse that decision on the basis of CUE, the Board will review below why VA's furnishing the American flag for the Veteran's casket did not equate to and was not tantamount to official recognition of active military service with the U.S. except for the purpose of certain benefits, which do not include death pension benefits. 

A final decision by the Board is subject to being revised or reversed on the grounds of CUE.  See 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.  The motion to review a prior final Board decision on the basis of CUE must set forth clearly and specifically the alleged errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  38 C.F.R. § 20.1404(b) (2013).  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Id.  Motions that fail to comply with these requirements shall be dismissed without prejudice to re-filing.  Id; see also Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000).


CUE is the kind of error, either of fact or law, which when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  38 C.F.R. § 20.1403(a); see also Damrel v. Brown, 6 Vet. App. 242 (1994) (citing Russell v. Principi, 3 Vet. App. 310 (1992)).  Generally, to establish CUE, it must be shown either that the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied, thus affecting the outcome of the decision.  See id.

The review for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b).  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome of the decision.  38 C.F.R. § 20.1403(c).  If it is not absolutely clear that a different result would have ensued, the error cannot be considered CUE.  Id.; see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

Examples of situations that are not CUE are:  (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the Veteran or claimant with the development of facts relevant to their claim; or (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e). 


The Board finds that the law was correctly applied in its November 2000 decision.  The pertinent facts extant at the time are not in dispute.  The Department of the Army had certified the Veteran's guerilla service with the Commonwealth of the Philippines in support of the U.S. during World War II from December 1943 to June 1946.  The Board discussed this fact in its November 2000 decision, and also acknowledged that the moving party had received an American flag from VA for the purpose of draping the Veteran's casket, in accordance with 38 U.S.C.A. § 2301(a) (West 2002).  

Thus, there is no issue as to whether there was an error of fact in the Board's decision.  Rather, the moving party argues that there was an error of law in that the furnishing of the American flag under 38 U.S.C.A. § 2301(a) automatically conferred recognition of active service with the U.S. and thus basic qualification for the full panoply of VA benefits available to U.S. Veterans.  This is a misinterpretation of the law, however, so no such derivative entitlement.

As explained in the November 2000 Board decision, VA law, then as now, authorizes certain VA benefits for those who served in the Commonwealth of the Philippines with the recognized guerillas in support of the U.S. during World War II.  Specifically, under 38 U.S.C.A. § 107(a) (West 1991 and 2002), such service is not deemed to have been active military, naval, or air service for the purposes of any law of the U.S. conferring rights, privileges, or benefits upon any person by reason of the service of such person or the service of any other person in the Armed Forces, except for certain benefits.  Thus, while the Veteran's service is not recognized as active military service under VA law, there is an exception carved out for certain benefits.  These benefits, in relevant part, include burial benefits under Chapter 23 (section 2301 et. seq.) of the statute, such as the furnishing of the flag by the Secretary of VA to drape the casket of a Veteran.  See 38 U.S.C.A. § 2301(a).  Thus, VA's furnishing of the American flag to the moving party for the purpose of draping the Veteran's casket was consistent with the provisions of section 107 with regards to service in the recognized guerillas, as defined in that section, and did not effect a change in the Veteran's status in terms of his eligibility for other types of benefits administered by VA.  

The benefits to which Philippine members of the recognized guerillas are entitled are limited to those specifically listed in section 107(a).  Such benefits clearly do not include nonservice-connected disability or death pension benefits under Chapter 15 of the statute.  See id.  Thus, the Board's denial of such benefits in its November 2000 decision was proper.  

Accordingly, the moving party has not identified an error of fact or law in the Board's November 2000 decision that would manifestly change the result of that decision.  Therefore, the motion to revise or reverse it on the basis of CUE is denied.  See 38 C.F.R. § 20.1400. 


ORDER

The motion to revise or reverse the November 2000 Board decision denying basic eligibility for VA improved death pension benefits, on the basis of CUE in that decision, is denied.  




                       ____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



